       Case 5:19-cv-01113-DAE Document 45 Filed 05/29/20 Page 1 of 2




                       iN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RED LION RENEWABLES, LLC                          §

        Plaintiff,

v.                                                §          CIVIL ACTION NO. 5:19-cv-1 113
                                                  §          (JURY TRIAL REQUESTED)
CHRISTOPHER S. HAFF; DRAGON                       §
CAPITAL, LLC; L1NG JUNCTION,                      §
LLC; BOE COMPANIES I through X;
                                                  §
and DOES I through X,
                                                  §
        Defendants.                               §




                                    THE STATE OF TEXAS


To the Sheriff or any Constable of any County of the State of Texas, greeting:


We command you that you attach forthwith so much of the property of Christopher S. Haff,

Dragon Capital, LLC, and Ling Junction, LLC, if it be found in your county, repleviable on

security, as shall be of value sufficient to make the sum of S4flfl,OflDflfl, and the probable costs of

suit, to satisfS' the demand of Red Lion Renewables, LLC, and that you keep and secure in your

hands the property so attached, unless replevied, that the same may be liable to further proceedings

thereon to be had before our court in       Bexar               ,   County of       Texas        .   You

will true return make of this writ on or before 10 a.m. of Monday, the          I     day of   June

20Q, showing how you have executed the same.


To CHRISTOPHER S. HAF,FDefendant:
     DRAGON CAPITAL, LLC
     LING JUNCTION, LLC
         Case 5:19-cv-01113-DAE Document 45 Filed 05/29/20 Page 2 of 2




You are hereby notified that certain properties alleged to be owned by you have been attached. If

you claim any rights in this property, you are advised:

YOU HAVE A RIGHT TO REGAIN POSSESSION OF THE PROPERTY BY FILING A
REPLEVY BOND. YOU HAVE A RIGHT TO SEEK TO REGAIN POSSESSION OF THE
PROPERTY BY FILING WITH THE COURT A MOTION TO DISSOLVE THIS WRIT.

GIVEN under my hand and seal of office on       May 29, 2020          , the date of issuance.




 JEANNETTE J. CLACK
[name]
 CLERK U.S. DISTRICT COURT
[District or County] Clerk
 BEXAR                          County, Texas




     Deputy Rosanne     M. Garza




(PROPOSED] WRIT OF ATrACHMENT                                                2
